Citation Nr: 1439906	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to November 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss disability and assigned a non-compensable evaluation.  

In August 2012, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected hearing loss disability in May 2011.  During the August 2012 hearing, the Veteran indicated that the May 2011 examination was inadequate and that his hearing loss had worsened since the examination.  Therefore, on remand the Veteran should be provided an updated examination to determine the current severity of his hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination in Enid, Oklahoma with the same examiner who examined him in May 2011, if possible, to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner must also indicate whether the test results obtained are deemed reliable.  

Review of the entire claims file is required; however, the examiner is asked to reconcile his/her findings with the private audiologist's April 2012 report. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people.  

A detailed explanation of any opinions reached should be provided.  

2.  Upon completion of the examination, review the report for compliance with the Board's remand directives.  Any inconsistencies should be addressed prior to recertification to the Board.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



